 



Exhibit 10.1

 

April 24, 2013

 

Via E-Mail
Anastasia Nyrkovskaya
236 North 12th Street, Apartment 2
Brooklyn, NY 11211

 

Dear Anastasia:

 

Vringo, Inc. (the "Company") is pleased to offer you ("you" and its
correlatives) full-time employment as Chief Financial Officer.

 

Your duties and responsibilities shall include the duties and responsibilities
normally associated with such position. You will report to the Company's Chief
Executive Officer. You agree to devote your full-time and best efforts to the
business and interests of the Company and its affiliates beginning May 6, 2013
(the "Start Date").

 

1.                  Compensation. Beginning on the Start Date, you will be
entitled to a base salary computed at an annual rate of $300,000 (pro rated for
partial years). In addition, you will be awarded, on a one-time basis, a sign-on
bonus of $25,000, which will be paid during the payroll period immediately
following your first day of work. All payments will be made net of all
applicable withholding taxes and in accordance with the Company's then-current
payroll practices (currently, two times per month).

 

In addition, subject to approval by the Company's Compensation Committee and its
Board of Directors, you will be awarded on the Start Date, on a one-time basis,
300,000 options (the "Options") to purchase a total of 300,000 shares of common
stock of the Company, par value $0.01 (the "Option Shares"), vesting quarterly
over three years, under the Company's 2012 Equity Incentive Plan (the "Plan").
The exercise price of the options will be determined on the Start Date in
accordance with the Plan. A copy of the Plan is available online at
http://1.usa.gov/Xljb9g. The Options will be evidenced by, and subject to the
terms of, an Option Agreement, a form of which is attached hereto as Exhibit A.

 

In the event of a public or private offering of the Company's securities and
upon request of the Company, you agree not to sell, make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of any shares
of common stock of the Company that you then own directly or indirectly other
than those included in the registration, without the prior written consent of
the Company for such period of time from the effective date of such registration
as may be requested by the Company.

 

On an annual basis, or such other period to be determined by the Compensation
Committee, you shall be entitled to be considered for a bonus. The size of such
periodic bonus and the criterion for receipt of such periodic bonus shall be
determined by the Compensation Committee.

 

To the extent that the Company is required pursuant to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act to develop and
implement a policy (the "Policy") providing for the recovery from you of any
payment of incentive-based compensation paid to you that was based upon
erroneous data contained in an accounting statement, this agreement shall be
deemed amended and the Policy incorporated herein by reference as of the date
that the Company takes all necessary corporate action to adopt the Policy,
without requiring any further action of the Company or you, provided that any
such Policy shall only be binding on you if the same Policy applies to the
Company's other executive officers.

 



VRINGO, INC. Telephone:  (212) 309-7549 780 Third Avenue, 15th Floor
Facsimile:    (646) 532-6775 New York, NY  10017  



 



 

 

 



Anastasia Nyrkovskaya
April 24, 2013
Page 2 of 5

  

To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code")), (i) any such expense reimbursement shall be made
by the Company no later than the last day of the taxable year following the
taxable year in which such expense was incurred by you, (ii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year; provided, that the foregoing clause shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Section 105(b) of the Code solely because such expenses are subject to a
limit related to the period the arrangement is in effect.

 

2.                  Employee Benefits. As a full-time employee, you will be
eligible to participate in all benefit programs that are generally available to
the Company's employees, including paid time off, Company-subsidized medical,
dental, and vision insurance coverage and, at your election, life insurance
and/or long-term disability coverage. These benefits are described more fully in
the Ambrose Orientation Guide.

 

3.                  Policies and Procedures. As an employee of the Company, you
will be required to comply with all applicable state and federal regulations.
You will also abide by and carry out the Company's policies and procedures from
time to time in effect, including, without limitation, the Company's Employee
Handbook, Code of Conduct and Ethics, and Insider Trading Policy, which are
attached as Exhibits B, C, and D, respectively.

 

4.                  Representations and Warranties. You represent and warrant to
the Company that (i) your agreement to the terms of this letter agreement and
the performance of your duties and obligations contemplated hereunder will not
violate or conflict with the provisions of any other agreement, understanding or
order to which you are a party or by which you are bound; (ii) you have never
been suspended, censured, or otherwise subjected to any disciplinary action or
other proceeding, and you have not been notified that you are the subject of any
investigation that could result in any such suspension, censor, or other
disciplinary action, by any federal, state, or foreign governmental entity, by
the attorney disciplinary authorities of any state, or by any securities or
commodity exchange or self-regulatory organization; (iii) all information
provided to the Company or its agents with regard to your background is true and
correct, and (iv) you know of nothing that could result in any determination by
the finder of fact in any action or matter (whether civil, criminal, regulatory
or otherwise) relating to the circumstances of your employment with any previous
employer(s) that would either: (A) adversely affect your ability to fully
perform your duties as an employee of the Company in the capacities described
herein, or (B) would by their nature cause material harm to your reputation and
good standing within the Company's industry, or to the reputation of the Company
or its affiliates. Any exceptions to the foregoing must be described in factual
detail and attached to this letter agreement.

 



 

 

 



Anastasia Nyrkovskaya
April 24, 2013
Page 3 of 5

 



In order for the Company to comply with United States law, we ask that you send
us appropriate documentation to verify your authorization to work in the United
States. The Company may not employ anyone who cannot provide documentation
showing that they are legally authorized to work in the United States.

 

5.                  Confidentiality, Non-Disclosure, and Non-Interference
Agreement. As a condition of your employment with the Company, you will be
required to sign the Non-Disclosure and Non-Solicitation Agreement (the "NDA")
attached as Exhibit E and incorporated herein by reference.

 

6.                  Indemnification. In recognition of your service to the
Company in your capacity as Chief Financial Officer and an officer of the
Company, the Company will enter into the Indemnification Agreement (the
"Indemnification Agreement") attached as Exhibit F and incorporated herein by
reference.

 

7.                  Employment at Will. You hereby acknowledge and agree that
your employment with the Company is at will. This means that although we hope
your employment relationship with us will be long-term, either you or the
Company may terminate this relationship with or without cause at any time and
without any prior notice, in which case your obligations under the NDA will
continue in full force and effect as specified therein. Neither this letter nor
any other communication should be construed as a contract of employment for a
particular period of time. The nature of your employment relationship may not be
changed, except by written agreement.

 

8.                  Miscellaneous.

 

The failure of the Company at any time to require performance of any of your
obligations under this agreement shall in no manner affect its right to enforce
the same at a later date. No waiver by the Company of any condition, or of any
breach, of this agreement shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach.

 

The headings of this agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this agreement. Unless the
context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms "including," "includes," "include" and words of like import shall be
construed broadly as if followed by the words "without limitation." The terms
"herein," "hereunder," "hereof" and words of like import refer to this entire
agreement instead of just the provision in which they are found.

 

This agreement and the Exhibits attached hereto constitute your entire agreement
with respect to matters set forth herein and therein, and supersede any prior
agreement(s) with respect thereto. Any changes or waiver of any of the terms of
this agreement must be in writing signed by both you and the Company.

 

This agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without reference to principles of
conflicts of laws. Each of the parties hereto irrevocably consents to the
exclusive jurisdiction and venue of the federal and state courts located in the
County and State of New York. Each party hereby and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such New York court, that such
suit, action or proceeding is brought in an inconvenient forum or that the venue
of such suit, action or proceeding is improper. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



 

 

 



Anastasia Nyrkovskaya
April 24, 2013
Page 4 of 5

  

This agreement shall be binding upon you, your heirs, personal representatives,
and assigns, and shall inure to the benefit of the Company and its successors
and assigns.

 

This agreement may be executed in any number of counterparts, all of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party. In
the event that any signature is delivered by facsimile transmission or by an
e-mail which contains a portable document format (.pdf) file of an executed
signature page, such signature page shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such signature page were an original thereof.
Execution and delivery of this agreement by facsimile or other electronic
signature is legal, valid and binding for all purposes.

 

 

 

* * *

 

 

 

 

[Signature Page to Agreement]

 

Please confirm your agreement to the foregoing by signing and returning one copy
of this agreement to the Company.

 

If you have any questions, please feel free to contact us. We look forward to
working with you.

 



  Sincerely,       VRINGO, INC.       By:   /s/ Andrew D. Perlman     Andrew D.
Perlman     Chief Executive Officer



 

 

 

 

 

Accepted and agreed as of the date
first written above:

 

 

 

/s/ Anastasia Nyrkovskaya
ANASTASIA NYRKOVSKAYA



 



 

 

 

